            21-10561-mew              Doc 146          Filed 06/15/21 Entered 06/15/21 19:21:41                                 Main Document
                                                                   Pg 1 of 18


                                                   UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF NEW YORK


In re Greensill Capital Inc.                                                                        Case No. 21-10561 (MEW)
      Debtor                                                                               Reporting Period: May 1, 2021 to May 31, 2021

                                                                                         Federal Tax I.D. #       XX-XXXXXXX

                                             CORPORATE MONTHLY OPERATING REPORT

      File with the Court and submit a copy to the United States Trustee within 15 days after the end of the month and
      submit a copy of the report to any official committee appointed in the case.
      (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
      the month, as are the reports for Southern District of New York.)

      REQUIRED DOCUMENTS                                                                       Form No.            Document       Explanation
                                                                                                                   Attached       Attached
      Schedule of Cash Receipts and Disbursements                                        MOR-1                    no
      Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1 (CON'T)
         Copies of bank statements                                                                                yes
         Cash disbursements journals                                                                              no
      Statement of Operations                                                            MOR-2                    no
      Balance Sheet                                                                      MOR-3                    no
      Status of Post-petition Taxes                                                      MOR-4                    no
         Copies of IRS Form 6123 or payment receipt                                                               no
         Copies of tax returns filed during reporting period                                                      no
      Summary of Unpaid Post-petition Debts                                              MOR-4                    no
         Listing of Aged Accounts Payable                                                                         no
      Accounts Receivable Reconciliation and Aging                                       MOR-5                    no
      Taxes Reconciliation and Aging                                                     MOR-5                    no
      Payments to Insiders and Professional                                              MOR-6                    no
      Post Petition Status of Secured Notes, Leases Payable                              MOR-6                    no
      Debtor Questionnaire                                                               MOR-7                    no

      I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
      are true and correct to the best of my knowledge and belief.

      Signature of Debtor                                                                                         Date: June 15, 2021

      Signature of Authorized Individual* /s/Matthew E. Tocks                                                     Date: June 15, 2021

      Printed Name of Authorized Individual: Matthew E. Tocks                                                     Date: June 15, 2021

      *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
      partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                FORM MOR
                                                                                                                                                    2/2008
                                                                                                                                            PAGE 1 OF 1
            21-10561-mew                                          Doc 146                   Filed 06/15/21 Entered 06/15/21 19:21:41                                                                                  Main Document
                                                                                                        Pg 2 of 18
In re Greensill Capital Inc.                                                                         Case No. 21-10561 (MEW)
      Debtor                                                                                Reporting Period: May 1, 2021 to May 31, 2021

                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

     File with the Court and submit a copy to the United States                                                                    BANK ACCOUNTS
     Trustee within 15 days after the end of the month and
                                                                  OPER (Signature Bank)    PAYROLL (Signature Bank) TAX (Signature Bank)      OTHER (Signature Bank)    Old Accoun (CIBC Account    CURRENT MONTH
                                                                                                                                                                             closed on May 4)      ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)                                                                                                                                                                        ALL ACCOUNTS)

      CASH BEGINNING OF MONTH                                                                                                                               73,581.15             251,489.09             325,070.24
      RECEIPTS
      CASH SALES
      ACCOUNTS RECEIVABLE -
      PREPETITION
      ACCOUNTS RECEIVABLE -
      POSTPETITION
      LOANS AND ADVANCES                                                         0.00                        0.00                   0.00                   300,000.00                     0.00         300,000.00
      SALE OF ASSETS                                                             0.00                        0.00                   0.00                         0.00                     0.00                0.00
      OTHER (ATTACH LIST)                                                  251,489.09                  291,339.18               3,792.39                    28,830.36                     0.00          575,451.02
      TRANSFERS (FROM DIP ACCTS)                                                 0.00                        0.00                   0.00                        0.00                      0.00                0.00
        TOTAL RECEIPTS                                                                                                                                                                                  875,451.02
      DISBURSEMENTS
      NET PAYROLL                                                                                      122,368.63                                                                                        122,368.63
      PAYROLL TAXES                                                                                     92,966.21                                                                                         92,966.21
      SALES, USE, & OTHER TAXES
      INVENTORY PURCHASES                                                                                                                                                                                      0.00
      SECURED/ RENTAL/ LEASES                                                                                                                                                                                  0.00
      INSURANCE                                                                                                                                             64,703.19                                     64,703.19
      ADMINISTRATIVE                                                             392.09                   7,459.05                                                                                         7,851.14
      SELLING                                                                                                                                                                                                  0.00
      OTHER (ATTACH LIST)                                                                                                                                                                                      0.00
      OWNER DRAW *                                                                                                                                                                                             0.00
      TRANSFERS (TO DIP ACCTS)                                                                                                                                                    251,489.09             251,489.09
      PROFESSIONAL FEES                                                                                         0.00                  0.00                 250,000.00                                    250,000.00
      U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                              0.00
      COURT COSTS                                                                                                                                                                                              0.00
      TOTAL DISBURSEMENTS                                                                                                                                                                                789,378.26

      NET CASH FLOW                                                                                                                                                                                       86,072.76
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH                                                                                                                                                                                411,143.00
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                  THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                                   789378.26
        LESS: TRANSFERS TO OTHER DEBTOR IN                                                                  251489.09
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
      SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                              537889.00
      TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                 FORM MOR-1
                                                                                                                                                                                                                                       2/2008
                                                                                                                                                                                                                                 PAGE 1 OF 1
         21-10561-mew                                    Doc 146                Filed 06/15/21 Entered 06/15/21 19:21:41                                                    Main Document
                                                                                            Pg 3 of 18


In re Greensill Capital Inc.                                                               Case No. 21-10561 (MEW)
      Debtor                                                                      Reporting Period: May 1, 2021 to May 31, 2021

                                                                        BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                        Operating (DIP              Payroll (DIP         Tax (DIP Signature         Other (DIP Signature         DIP Signature Bank        CIBC Account Closed
                                                        Signature Bank             Signature Bank          Bank Account)               Bank Account)                Account total              On May 4
                                                           Account)                   Account)
                                                    ######8745                  ######8745              ######8745                ######8745                   ######8745                 ######2568
      BALANCE PER BOOKS                                                     0                       0                         0                            0                411,143.00                                0

     File with the Court and submit a copy to the
     United States Trustee within 15 days after
     the end of the month and

      BANK BALANCE                                                          0                       0                         0                            0                      0.00                                0
      (+) DEPOSITS IN                                                       0                       0                         0                            0                         0                                0
      TRANSIT (ATTACH LIST)

      (-) OUTSTANDING                                                       0                       0                         0                            0                          0                               0
      CHECKS (ATTACH LIST):

      OTHER (ATTACH                                                         0                       0                         0                            0                          0                               0
      EXPLANATION)

      ADJUSTED BANK                                                         0                       0                         0                            0                411,143.00                                0
      BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                                         Date                   Amount                   Date                      Amount




     CHECKS OUTSTANDING                                       Ck. #                     Amount                   Ck. #                     Amount




     OTHER




                                                                                                                                                                                             FORM MOR-1 (CONT.)
                                                                                                                                                                                                             2/2008
                                                                                                                                                                                                       PAGE 1 OF 1
  21-10561-mew                     Doc 146               Filed 06/15/21 Entered 06/15/21 19:21:41                                              Main Document
                                                                     Pg 4 of 18


In re Greensill Capital Inc.                                                                              Case No. 21-10561 (MEW)
      Debtor                                                                                     Reporting Period: May 1, 2021 to May 31, 2021


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                           REVENUES                                                     MONTH            CUMULATIVE -FILING
                                                                                                                              TO DATE

      Gross Revenues                                                                             231339.18                        838128.04
      Less: Returns and Allowances                                                                     0.00                            0.00
      File with the Court and submit a copy to the United States Trustee within 15 days after the end of the month and
      COST OF GOODS SOLD
      Beginning Inventory                                                                              0.00                             0.00
      Add: Purchases                                                                                   0.00                             0.00
      Add: Cost of Labor                                                                               0.00                             0.00
      Add: Other Costs (attach schedule)                                                               0.00                             0.00
      Less: Ending Inventory                                                                           0.00                             0.00
      Cost of Goods Sold                                                                               0.00                             0.00
      Gross Profit                                                                                     0.00                             0.00
      OPERATING EXPENSES
      Advertising                                                                                      0.00                             0.00
      Auto and Truck Expense                                                                           0.00                             0.00
      Bad Debts                                                                                        0.00                             0.00
      Contributions                                                                                    0.00                             0.00
      Employee Benefits Programs                                                                  64,703.19                       135,356,53
      Officer/Insider Compensation*                                                                8,557.15                       59,763.15
      Insurance                                                                                        0.00                             0.00
      Management Fees/Bonuses                                                                          0.00                             0.00
      Office Expense                                                                                   0.00                             0.00
      Pension & Profit-Sharing Plans                                                                   0.00                             0.00
      Repairs and Maintenance                                                                          0.00                             0.00
      Rent and Lease Expense                                                                           0.00                             0.00
      Salaries/Commissions/Fees                                                                 113,811.63                       384,812.00
      Supplies                                                                                         0.00                             0.00
      Taxes - Payroll                                                                             92,966.21                       332,867.55
      Taxes - Real Estate                                                                              0.00                             0.00
      Taxes - Other                                                                                                                     0.00
      Travel and Entertainment                                                                         0.00                             0.00
      Utilities                                                                                        0.00                             0.00
      Other (attach schedule)                                                                      7,851.14                       17,679.96
      Total Operating Expenses Before Depreciation                                              287,889.32                        930,478.82
      Depreciation/Depletion/Amortization                                                              0.00                             0.00
      Net Profit (Loss) Before Other Income & Expenses                                           -56,550.14                       -92,350.78
      OTHER INCOME AND EXPENSES
      Other Income (attach schedule)                                                            328,443.84                        328,443.84
      Interest Expense                                                                                 0.00                             0.00
      Other Expense (attach schedule)                                                                  0.00                             0.00
      Net Profit (Loss) Before Reorganization Items                                             271,893.69                        371,449.22




                                                                                                                                                        FORM MOR-2
                                                                                                                                                               2/2008
                                                                                                                                                         PAGE 1 OF 4
  21-10561-mew                        Doc 146              Filed 06/15/21 Entered 06/15/21 19:21:41                               Main Document
                                                                       Pg 5 of 18


In re Greensill Capital Inc.                                                                 Case No. 21-10561 (MEW)
      Debtor                                                                        Reporting Period: May 1, 2021 to May 31, 2021

      REORGANIZATION ITEMS
      Professional Fees                                                                       250,000.00             259,226.25
      U. S. Trustee Quarterly Fees                                                                  0.00                   0.00
      Interest Earned on Accumulated Cash from Chapter 11 (see continuation                         0.00                   0.00
      sheet)
      Gain (Loss) from Sale of Equipment                                                            0.00                   0.00
      Other Reorganization Expenses (attach schedule)                                               0.00                   0.00
      Total Reorganization Expenses                                                           250,000.00             259,226.25
      Income Taxes                                                                                  0.00                   0.00
      Net Profit (Loss)                                                                        21,893.69             112,222.97
     *"Insider" is defined in 11 U.S.C. Section 101(31).


      BREAKDOWN OF “OTHER” CATEGORY

      OTHER COSTS




      OTHER OPERATIONAL EXPENSES




      OTHER INCOME




      OTHER EXPENSES




      OTHER REORGANIZATION EXPENSES




      Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
      Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
      bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                           FORM MOR-2
                                                                                                                                                  2/2008
                                                                                                                                            PAGE 2 OF 4
         21-10561-mew                              Doc 146                   Filed 06/15/21 Entered 06/15/21 19:21:41                                                             Main Document
                                                                                         Pg 6 of 18

In re Greensill Capital Inc.                                                                           Case No.                    21-10561 (MEW)
      Debtor                                                                                  Reporting Period:                                              May 1, 2021 to May 31, 2021

                                                                                     BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                         ASSETS                                         BOOK VALUE AT END OF               BOOK VALUE AT END OF              BOOK VALUE ON PETITION
                                                                                         CURRENT REPORTING                PRIOR REPORTING MONTH                DATE OR SCHEDULED
                                                                                               MONTH
     CURRENT ASSETS
      Unrestricted Cash and Equivalents                                                                      411,143                        328,862.24                   142,941.66
      Restricted Cash and Cash Equivalents (see continuation sheet)                                                0                                 0                            0

      Accounts Receivable (Net)                                                                            1,615,913                         1,615,913                    1,615,913 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44]
      File with the Court and submit a copy to the United States Trustee within 15 days after the end of the month and
      Inventories                                                                                                                                                                 0
      Prepaid Expenses                                                                  41,333                      41,333                                                   41,333 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44]
      Professional Retainers                                                                                          0                                  0                  230,000 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44]
      Other Current Assets (attach schedule)                                                                   15,000                            15,000                      15,000 Note: See Schedules and
                                                                                                                                                                                      Statements [Docket No. 44] -
                                                                                                                                                                                      this entry includes art pieces
                                                                                                                                                                                      (for 15,000)
      TOTAL CURRENT ASSETS                                                                             2,083,389.00                      2,061,187.66                  2,061,187.66
     PROPERTY & EQUIPMENT
      Real Property and Improvements                                                                                  0                                  0                        0
      Machinery and Equipment                                                                                         0                                  0                        0
      Furniture, Fixtures and Office Equipment                                                                        0                                  0                  480,000 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44]
      Leasehold Improvements                                                                                          0                                  0                        0
      Vehicles                                                                                                        0                                  0                        0
      Less: Accumulated Depreciation                                                                                  0                                  0                        0
      TOTAL PROPERTY & EQUIPMENT                                                                                      0                                  0                  480,000
                                                                                                                                                                                    Note: Debtor rejected office
                                                                                                                                                                                    lease and abandoned office
                                                                                                                                                                                    premises as such it has
                                                                                                                                                                                    relinquished the furniture,
                                                                                                                                                                                    fixtures and equipment
     OTHER ASSETS
      Amounts due from Insiders*                                                                                    0                                 0                           0
      Other Assets (attach schedule)                                                                           75,043                            75,043                      75,043 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44] -
                                                                                                                                                                                    this includes loans to former
                                                                                                                                                                                    employees and Finacity shares
                                                                                                                                                                                    for an undetermined amount
      TOTAL OTHER ASSETS                                                                                     75,043                            75,043                        75,043
      TOTAL ASSETS                                                                                     2,158,432.00                      2,616,230.66                  2,616,230.66
                         LIABILITIES AND OWNER EQUITY                                   BOOK VALUE AT END OF               BOOK VALUE AT END OF              BOOK VALUE ON PETITION
                                                                                         CURRENT REPORTING                PRIOR REPORTING MONTH                      DATE
                                                                                               MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
      Accounts Payable                                                                                             0                                     0                        0
      Taxes Payable (refer to FORM MOR-4)                                                                          0                                     0                        0
      Wages Payable                                                                                                0                                     0                        0
      Notes Payable                                                                                                0                                     0                        0
      Rent / Leases - Building/Equipment                                                                           0                                     0                        0
      Secured Debt / Adequate Protection Payments                                                            300,000                                     0                        0 Note: this DIP financing
                                                                                                                                                                                    amount only reflects principal
      Professional Fees                                                                                            0                                     0                        0
      Amounts Due to Insiders*                                                                                     0                                     0                        0
      Other Post-petition Liabilities (attach schedule)                                                    28,443.84                                     0                        0 Note: COBRA premiums
                                                                                                                                                                                      refundable to terminated
                                                                                                                                                                                      employees
      TOTAL POST-PETITION LIABILITIES                                                                        328,444                                     0                        0
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                                                                0                                  0                            0
      Priority Debt                                                                                      968,285.86                         968,285.86                   968,285.86 Note: See Amended Schedule
                                                                                                                                                                                    on Assets and Liablilities
                                                                                                                                                                                    [Docket No. 133]
      Unsecured Debt                                                                                 75,489,750.30                      75,489,750.30                 75,489,750.30 Note: See Schedules and
                                                                                                                                                                                    Statements [Docket No. 44]
                                                                                                                                                                                                           FORM MOR-3
                                                                                                                                                                                                                 2/2008
                                                                                                                                                                                                           PAGE 1 OF 6
         21-10561-mew                             Doc 146   Filed 06/15/21 Entered 06/15/21 19:21:41                                    Main Document
                                                                        Pg 7 of 18

In re Greensill Capital Inc.                                                  Case No.         21-10561 (MEW)
      Debtor                                                         Reporting Period:                            May 1, 2021 to May 31, 2021

      TOTAL PRE-PETITION LIABILITIES                                      76458036.16             76458036.16               76458036.16
      TOTAL LIABILITIES                                                  76,786,480.50           76,458,036.16             76,458,036.16
     OWNERS' EQUITY
      Capital Stock                                            n/a                       n/a                                          150
                                                                                                                                             Note: figure as of Petition Date;
                                                                                                                                             the Debtor has not updated its
                                                                                                                                             equity balance sheet since
      Additional Paid-In Capital
                                                                                                                            $12,481,881.55   Note: figure as of Petition Date;
                                                                                                                                             the Debtor has not updated its
                                                                                                                                             equity balance sheet since
      Partners' Capital Account                                                      0                       0                           0
      Owner's Equity Account                                                         0                       0                           0
      Retained Earnings - Pre-Petition                         n/a
                                                                                                            n/a              $4,095,874.10   Note: figure as of Petition Date;
                                                                                                                                             the Debtor has not updated its
                                                                                                                                             equity balance sheet since
      Retained Earnings - Post-petition                                              0                       0                         0
      Adjustments to Owner Equity (attach schedule)                                  0                       0                         0
      Post-petition Contributions (attach schedule)                                  0                       0                         0
      NET OWNERS’ EQUITY                                       n/a                       n/a                                16577905.65
      TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                 93,035,044.30
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 2 OF 6
         21-10561-mew                        Doc 146            Filed 06/15/21 Entered 06/15/21 19:21:41                                       Main Document
                                                                            Pg 8 of 18

In re Greensill Capital Inc.                                                           Case No.           21-10561 (MEW)
      Debtor                                                                  Reporting Period:                            May 1, 2021 to May 31, 2021


      BALANCE SHEET - continuation section
                                    ASSETS                              BOOK VALUE AT END OF        BOOK VALUE AT END OF   BOOK VALUE ON PETITION
                                                                         CURRENT REPORTING            PRIOR REPORTING              DATE
                                                                              MONTH                        MONTH

      Other Current Assets




      Other Assets




                     LIABILITIES AND OWNER EQUITY                       BOOK VALUE AT END OF                               BOOK VALUE ON PETITION
                                                                         CURRENT REPORTING                                         DATE
                                                                              MONTH

      Other Post-petition Liabilities




      Adjustments to Owner’s Equity




      Post-Petition Contributions




      Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
      Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                         FORM MOR-3
                                                                                                                                                               2/2008
                                                                                                                                                         PAGE 3 OF 6
        21-10561-mew                           Doc 146                 Filed 06/15/21 Entered 06/15/21 19:21:41                                        Main Document
                                                                                   Pg 9 of 18

In re Greensill Capital Inc.                                                                        Case No. 21-10561 (MEW)
      Debtor                                                                               Reporting Period: May 1, 2021 to May 31, 2021

                                                  STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
      amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.


                                                                     Amount
                                                                     Withheld
                                                 Beginning            and/or           Amount                           Check # or
                                                    Tax              Accrued            Paid            Date Paid         EFT      Ending Tax
      File with the Court and submit a copy to the United States Trustee within 15 days after the end of the month
      FICA-Employee                             0
                                                                                                                   Note: Amounts were submitted
                                                      17,667.71    17,667.71                                       to third party in charge of tax
                                                                                                                   payments (Cambridge
                                                                                                                   Mercantile Corp.)
      FICA-Employer                             0     17,667.71    17,667.71
      Unemployment                              0
      Income                                    0     42,532.56    42,532.56
      Other:_____________                       0
        Total Federal Taxes                     0     77,867.98    77,867.98
      State and Local
      Withholding                                               0       14,699.45         14,699.45
      Sales                                                     0
      Excise                                                    0
      Unemployment                                              0              0.00              0.00
      Real Property                                             0
      Personal Property                                         0
      Other:_____________                                       0          398.78            398.78
        Total State and Local                                   0       15,098.23         15,098.23


      Total Taxes                                               0       92,966.21         92,966.21


                                         SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                      Number of Days Past Due
                                                    Current             0-30             31-60            61-90              Over 91       Total

      Accounts Payable                                          0                0                 0                0                  0           0

      Wages Payable                                             0                0                 0                0                  0           0

      Taxes Payable                                             0                0                 0                0                  0           0

      Rent/Leases-Building                                      0                0                 0                0                  0           0

      Rent/Leases-Equipment                                     0                0                 0                0                  0           0

      Secured Debt/Adequate                          300,000.00                  0                 0                0                  0           0
      Protection Payments
      Professional Fees                              981,512.00                  0                 0                0                  0           0

      Amounts Due to Insiders                                 0.00               0                 0                0                  0           0
      Other:______________                                                                                                                         0

      Other:______________                                                                                                                         0

      Total Post-petition Debts                    1,281,512.00                  0                 0                0                  0           0


      Explain how and when the Debtor intends to pay any past due post-petition debts.
      Debtor expects to pay (i) DIP financing debt pursuant to its terms and (ii) professional fees upon receiving court approval




                                                                                                                                                                FORM MOR-4
                                                                                                                                                                       2/2008
                                                                                                                                                                 PAGE 1 OF 1
                          21-10561-mew             Doc 146         Filed 06/15/21 Entered 06/15/21 19:21:41                   Main Document
                                                                              Pg 10 of 18


In re Greensill Capital Inc.                                                                        Case No. 21-10561 (MEW)
      Debtor                                                                               Reporting Period: May 1, 2021 to May 31, 2021



                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                             Accounts Receivable Reconciliation                                Amount
      Total Accounts Receivable at the beginning of the reporting period                          1,615,913
      Plus: Amounts billed during the period                                                              0
      Less: Amounts collected during the period                                                           0
      Total Accounts Receivable at the end of the reporting period                                1,615,913
      File with the Court and submit a copy to the United States
      Trustee within 15 days after the end of the month and

      Accounts Receivable Aging                                            0-30 Days         31-60 Days          61-90 Days           91+ Days         Total
      0 - 30 days old                                                                  0                   0                   0                   0              0
      31 - 60 days old                                                                 0                   0                   0                   0              0
      61 - 90 days old                                                                 0                   0                   0                   0              0
      91+ days old                                                                     0                   0                   0           1,615,913      1,615,913
      Total Accounts Receivable                                                        0                   0                   0                   0      1,615,913

      Less: Bad Debts (Amount considered uncollectible)                                0                   0                   0                  0                   0

      Net Accounts Receivable                                                          0                   0                   0                  0                   0



                                                                 TAXES RECONCILIATION AND AGING

      Taxes Payable                                                        0-30 Days         31-60 Days          61-90 Days           91+ Days         Total
      0 - 30 days old                                                                  0                   0                   0                  0                   0
      31 - 60 days old                                                                 0                   0                   0                  0                   0
      61 - 90 days old                                                                 0                   0                   0                  0                   0
      91+ days old                                                                     0                   0                   0                  0                   0
      Total Taxes Payable                                                              0                   0                   0                  0                   0
      Total Accounts Payable                                                           0                   0                   0                  0                   0




                                                                                                                                                               FORM MOR-5
                                                                                                                                                                     2/2008
                                                                                                                                                               PAGE 1 OF 1
   21-10561-mew                                   Doc 146                     Filed 06/15/21 Entered 06/15/21 19:21:41                                                                      Main Document
                                                                                         Pg 11 of 18


In re Greensill Capital Inc.                                                                       Case No. 21-10561 (MEW)
      Debtor                                                                              Reporting Period: May 1, 2021 to May 31, 2021



                                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                  INSIDERS
     File with the Court and submit a copy to the
     United States Trustee within 15 days after the
     end of the month and                                   TYPE OF PAYMENT                  AMOUNT PAID            TOTAL PAID TO DATE
      Hugh McKee                                      salary (net payment)                                 8,557                      31,343
      Matthew Tocks                                   salary (net payment)                                     0                      28,420




                                                  TOTAL PAYMENTS TO INSIDERS                                                          59,763




                                                                                         PROFESSIONALS
                                                        DATE OF COURT ORDER                                                                                              TOTAL INCURRED &
                        NAME                           AUTHORIZING PAYMENT               AMOUNT APPROVED                AMOUNT PAID                TOTAL PAID TO DATE        UNPAID*
      Togut                                           n/a                              n/a                                                    0                     0                   0
      Mayer Brown                                     n/a                              n/a                                                    0                     0                   0
      GLC                                             n/a                              n/a                                                    0                     0                   0
                                                                                                                                         0.00                 9,226.25                    Note: these are fees of Debtor's
                                                                                                                                                                                          tax consultant incurred in the
      Tony Pagliuco                                   n/a                              n/a                                                                                              0 ordinary course of business
      Baker Botts                                     n/a                              n/a                                                    0                     0                   0




                                          TOTAL PAYMENTS TO PROFESSIONALS                                                                     0              9,226.25                   0
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



                      POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                               AND ADEQUATE PROTECTION PAYMENTS

                                                        SCHEDULED MONTHLY                   AMOUNT PAID             TOTAL UNPAID POST-
                NAME OF CREDITOR                            PAYMENT DUE                    DURING MONTH                 PETITION
      n/a
      n/a
      n/a
      n/a
      n/a
      n/a
      n/a
      n/a
                                                                TOTAL PAYMENTS




                                                                                                                                                                                                                     FORM MOR-6
                                                                                                                                                                                                                           2/2008
                                                                                                                                                                                                                     PAGE 1 OF 1
   21-10561-mew                              Doc 146                 Filed 06/15/21 Entered 06/15/21 19:21:41                                    Main Document
                                                                                Pg 12 of 18


In re Greensill Capital Inc.                                                                           Case No. 21-10561 (MEW)
      Debtor                                                                                  Reporting Period: May 1, 2021 to May 31, 2021



                                                                   DEBTOR QUESTIONNAIRE

      Must be completed each month. If the answer to any of the questions is                  Yes                               No
      “Yes”, provide a detailed explanation of each item. Attach additional
      sheets if necessary.
                                                                                                                        x
    1 Have any assets been sold or transferred outside the normal course of business
      this reporting period?
                                                                                          x
    2 Have any funds been disbursed from any account other than a debtor in                                                                   Note: Debtor used CIBC account
      possession account this reporting period?                                                                                               through May 4, 2021.
                                                                                                                        x
    3
        Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                           x
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
                                                                                          x
   5 File with the Court and submit a copy to the United States Trustee within 15
     days after the end of the month and
                                                                                               x
   6 Have any payments been made on pre-petition liabilities this reporting                                                                   Note: payment of pre-petition
     period?                                                                                                                                  expenses of terminated employees
                                                                                                                        x
   7 Are any post petition receivables (accounts, notes or loans) due from related
     parties?
   8 Are any post petition payroll taxes past due?                                                                      x
   9 Are any post petition State or Federal income taxes past due?                                                      x
  10 Are any post petition real estate taxes past due?                                                                  x
  11 Are any other post petition taxes past due?                                                                                 x
  12 Have any pre-petition taxes been paid during this reporting period?                                                x
  13 Are any amounts owed to post petition creditors delinquent?                                                        x
                                                                                          X                                                   Note: only pre-petition wages are
  14                                                                                                                                          past due and relevant payment is
     Are any wage payments past due?                                                                                                          subject to the wages order
                                                                                          x
  15 Have any post petition loans been been received by the Debtor from any
     party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                          x
                                                                                                                        x
  17 Is the Debtor delinquent with any court ordered payments to attorneys or
     other professionals?
                                                                                                                        x
  18 Have the owners or shareholders received any compensation outside of the
     normal course of business?




                                                                                                                                                                                  FORM MOR-7
                                                                                                                                                                                        2/2008
                                                                                                                                                                                  PAGE 1 OF 1
   21-10561-mew        Doc 146        Filed 06/15/21 Entered 06/15/21 19:21:41                Main Document
                                                 Pg 13 of 18

                                                                            Last Statement:         April 30, 2021
                                                                            Statement Ending:       May 31, 2021
                                                                            Total Days in Statement Period:     31
                                                                                                      Page 1 of 1

                                                                       Customer Service Information
             GREENSILL CAPITAL INC.                                         For Personal Assistance, Call:
             (US), INC - C/O JORMAN PARTNERS                                312 564-3867
             CASE#2110561                                                   BRANDON BARR
             2 GANSEVOORT ST FL 7
             NEW YORK NY 10014-1667                                         Visit Us Online:
                                                                            www.cibc.com/US
                                                                            Written Inquiries:
                                                                            CIBC Bank USA
                                                                            120 South LaSalle Street
                                                                            Chicago, IL 60603


** Closed Account - Final Statement



SMALL BUSINESS WITH NETBANKING                                                  Account Number:                            2568

Balance Summary
Beginning Balance as of 04/30/21      $        251,489.09
  + Deposits and Credits (0)                         0.00
  - Withdrawals and Debits (1)                 251,489.09
Ending Balance as of 05/31/21         $              0.00
Average Balance                       $              0.00
Low Balance                           $              0.00

Debits
Date       Description                                                                                       Subtractions
05/03      Outgoing Wire-dom                                                                                   251,489.09
           BNF GREENSILL CAPITL INC. DIP OBI


Daily Balances
Date                       Amount Date                            Amount Date                                       Amount
04/30                    251,489.09 05/03                           0.00 05/31                                        0.00

Overdraft/Return Item Summary


                                                      Total for this            Total Year
                    Description                              Period                to Date
                    Total Overdraft Fees                      $0.00                  $0.00
                    Total Returned Items                      $0.00                  $0.00




                                          Thank you for banking with CIBC
                                                                                   00025089 00107152 0001 0001 WCFR0009920529210609 04
21-10561-mew   Doc 146   Filed 06/15/21 Entered 06/15/21 19:21:41        Main Document
                                    Pg 14 of 18




                                                              00025089 00107153 0000 0001 WCFR0009920529210609 04
    21-10561-mew       Doc 146      Filed 06/15/21 Entered 06/15/21 19:21:41       Main Document
                                               Pg 15 of 18



                                                                                Statement Period
                                                                             From May       01, 2021
                                                                             To   May       31, 2021
                                                                             Page     1 of     4

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             GREENSILL CAPITAL INC DIP 21-10561      9-161
             C/O TOGUT, SEGAL & SEGAL LLP
             ONE PENN PLAZA, SUITE 3335
             NEW YORK NY 10119
                                                                       See Back for Important Information


                                                                    Primary Account:       8745          13

              IMPORTANT MESSAGE ABOUT IDENTITY THEFT! SIGNATURE BANK WILL NEVER
              ASK YOU TO PROVIDE PERSONAL OR BUSINESS ACCOUNT INFORMATION THROUGH
              E-MAIL. IF YOU RECEIVE ANY E-MAIL OR OTHER INQUIRY THAT APPEARS TO COME
              FROM SIGNATURE, DO NOT RESPOND TO IT OR CLICK ON ANY LINKS INCLUDED IN
              THE E-MAIL. INSTEAD, CALL US TOLL-FREE AT 1-866-SIGLINE OR CONTACT
              YOUR ACCOUNT OFFICER. FOR MORE INFORMATION ON IDENTITY THEFT, VISIT
              OUR WEBSITE AT WWW.SIGNATURENY.COM. CLICK ON "ABOUT US", "PRIVACY
              & SECURITY", "IDENTITY THEFT" FOR MORE INFORMATION ON SAFEGUARDING YOUR
              IDENTITY AND PERSONAL INFORMATION.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      8745      MONOGRAM CHECKING                                    73,581.15                    411,143.00

                          RELATIONSHIP TOTAL                                                      411,143.00
    21-10561-mew       Doc 146    Filed 06/15/21 Entered 06/15/21 19:21:41         Main Document
                                             Pg 16 of 18



                                                                                Statement Period
                                                                             From May       01, 2021
                                                                             To   May       31, 2021
                                                                             Page     2 of     4

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             GREENSILL CAPITAL INC DIP 21-10561     9-161
             C/O TOGUT, SEGAL & SEGAL LLP
             ONE PENN PLAZA, SUITE 3335
             NEW YORK NY 10119
                                                                       See Back for Important Information


                                                                   Primary Account:        8745           13


MONOGRAM CHECKING                    8745




Summary

 Previous Balance as of May       01, 2021                                                         73,581.15
        8 Credits                                                                                 875,451.02
       23 Debits                                                                                  537,889.17
 Ending Balance as of   May       31, 2021                                                        411,143.00


Deposits and Other Credits
 May 03 INCOMING WIRE                                                                             251,489.09
         REF# 20210503B6B7261F00611305031554FT03
         FROM: GREENSILL CAPITAL INC.              ABA:    071006486
         BANK:
 May 05 INCOMING WIRE                                                                             300,000.00
         REF# 20210505B6B7261F00193405050904FT03
         FROM: PETER GREENSILL FAMILY CO PTY LTD   ABA:    NATAAU330
         BANK: NATIONAL AUSTRALIA BANK LIMITE
         OBI: GREENSILL CAPITAL INC SENIOR SECURED SUPER-PRIORITY DE
         OBI: BTOR-IN-POSSESION CREDIT AGREEMENT FUNDING
         OBI:
 May 10 DEPOSIT                                                                                        15.00
 May 10 DEPOSIT                                                                                       752.58
 May 10 DEPOSIT                                                                                     3,024.81
 May 20 ACH DEPOSIT              ck/ref no.   8033736                                              28,443.84
         FLORES & ASSOCIA    FLEX ACCNT                 4325
         002 000000000028443842561542307
 May 24 INCOMING WIRE                                                                             291,339.18
         REF# 20210524B6B7261F00192605240833FT03
         FROM: GRANT THORNTON UK LLP - LAR         ABA:    BARCGB22X
         BANK: BARCLAYS BANK PLC
         OBI: GREENSILL CAPITAL (UK) LIMITED
         OBI:
         OBI:
 May 27 DEPOSIT                                                                                        386.52
    21-10561-mew          Doc 146   Filed 06/15/21 Entered 06/15/21 19:21:41             Main Document
                                               Pg 17 of 18



                                                                                      Statement Period
                                                                                   From May       01, 2021
                                                                                   To   May       31, 2021
                                                                                   Page     3 of     4

                                                                                   PRIVATE CLIENT GROUP 161
                                                                                   565 FIFTH AVENUE
                                                                                   NEW YORK, NY 10017




             GREENSILL CAPITAL INC DIP 21-10561          9-161
             C/O TOGUT, SEGAL & SEGAL LLP
             ONE PENN PLAZA, SUITE 3335
             NEW YORK NY 10119
                                                                             See Back for Important Information


                                                                          Primary Account:       8745           13


Withdrawals and Other Debits
 May 03 AUTOMATED PAYMENT       ck/ref no.    5388251                                                        299.58
         UNUMGROUP927        INSURANCE      1131898173
         01 UNUM GROUP             087669900120210501
 May 03 AUTOMATED PAYMENT       ck/ref no.    5388252                                                     1,060.01
         UNUMGROUP927        INSURANCE      1131898173
         01 UNUM GROUP             087670000120210501
 May 04 AUTOMATED PAYMENT       ck/ref no.    5759000                                                    60,588.72
         ANTHEM BLUE W05O    CORP PYMT      FL00827633
 May 06 AUTOMATED PAYMENT       ck/ref no.    6061889                                                     1,341.30
         FLORES & ASSOCIA    FLEX ACCNT     1001094954C9032
 May 10 OUTGOING WIRE XFER                                                                              250,000.00
         REF# 20210510B6B7261F004768
         TO:   TOGUT, SEGAL & SEGAL LLP, RETAINER ABA:     021000089
         BANK: CITIBANK NYC                      ACCT#        1801
 May 13 AUTOMATED PAYMENT       ck/ref no.    7081154                                                        392.09
         AMEX EPAYMENT       ACH PMT        COP000004781205
 May 19 AUTOMATED PAYMENT       ck/ref no.    7885780                                                        191.75
         FLORES & ASSOCIA    FLEX ACCNT                 9033
 May 26 OUTGOING WIRE XFER                                                                               92,966.21
         REF# 20210526B6B7261F001440
         TO:   CAMBRIDGE MERCANTILE CORP INCOMING ABA:     026009593
         BANK: BK AMER NYC                       ACCT#        1636
 May 26 OUTGOING WIRE XFER                                                                              122,368.63
         REF# 20210526B6B7261F000681
         TO:   NATIONAL PAYMENT CORP               ABA:    091408598
         BANK: FST PREM SX FLS                   ACCT#     0069
 May 26 AUTOMATED PAYMENT       ck/ref no.    8768002                                                     1,221.83
         HANOVER INS         BILLPAY        INS PMNT

Checks by Serial Number
 May 18       1003                569.84      May   20           1502 *            1,252.54
 May 17       1004                734.14      May   20           1503                486.00
 May 18       1005                989.68      May   19           1504                539.16
 May 17       1006              1,517.66      May   19           1505                159.78
 May 18       1007                186.25      May   18           1506                683.68
 May 18       1008                145.15      May   19           1507                 87.17
 May 17       1009                108.00

                 * Indicates break in check sequence
    21-10561-mew       Doc 146    Filed 06/15/21 Entered 06/15/21 19:21:41   Main Document
                                             Pg 18 of 18



                                                                          Statement Period
                                                                       From May       01, 2021
                                                                       To   May       31, 2021
                                                                       Page     4 of     4

                                                                       PRIVATE CLIENT GROUP 161
                                                                       565 FIFTH AVENUE
                                                                       NEW YORK, NY 10017




             GREENSILL CAPITAL INC DIP 21-10561   9-161
             C/O TOGUT, SEGAL & SEGAL LLP
             ONE PENN PLAZA, SUITE 3335
             NEW YORK NY 10119
                                                                 See Back for Important Information


                                                              Primary Account:       8745         13


Daily Balances
 Apr 30            73,581.15                      May   17      312,821.13
 May 03           323,710.65                      May   18      310,246.53
 May 04           263,121.93                      May   19      309,268.67
 May 05           563,121.93                      May   20      335,973.97
 May 06           561,780.63                      May   24      627,313.15
 May 10           315,573.02                      May   26      410,756.48
 May 13           315,180.93                      May   27      411,143.00

Rates for this statement period - Overdraft
May 01, 2021   13.000000 %
